325 F.2d 1021
Dudley C. HARBOLD, Appellant,v.UNITED STATES of America, Appellee.
No. 7489.
United States Court of Appeals Tenth Circuit.
January 8, 1964.

Appeal from the United States District Court for the District of New Mexico, H. Vearle Payne, Judge.
William G. Fields for appellant.
John Quinn, U. S. Atty., for appellee.
Before MURRAH, Chief Judge, HILL, Circuit Judge, and KERR, District Judge.
PER CURIAM.


1
The petitioner in this proceeding to vacate under 28 U.S.C. § 2255 was tried and convicted for unlawful possession of narcotics. The judgment was affirmed on appeal, 10 Cir., 255 F.2d 202. The trial court denied relief without a hearing on the grounds that the petition when examined in the light of the transcript of the proceedings on direct appeal presented no new grounds for granting relief. Out of an abundance of precaution an appeal in forma pauperis was granted and counsel was appointed. Counsel has filed a memorandum brief in which he states that the matters presented now under 28 U.S.C. § 2255 were conclusively resolved in the direct appeal.


2
Upon consideration of the record and files in the case, we agree with the trial court. The judgment is affirmed.